Citation Nr: 0944631	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-21 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed stomach 
disorder to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 RO rating 
decision.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in March 2007.  

In October 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Unfortunately, the Board finds that the Veteran claim must be 
remanded for further evidentiary action.  

The Veteran is currently contending that service connection 
is warranted for a stomach disorder to include as secondary 
to the service-connected PTSD.  The record shows that she is 
diagnosed and treated for gastroesophageal reflux disease 
(GERD).  

In July 2009, new private (non-VA) treatment records were 
associated with the Veteran's claims file.  Included is a 
June 2009 consultation note from an Ear, Nose, and Throat 
(ENT) specialist, who noted that the Veteran is diagnosed 
with PTSD.  The ENT specialist further reported that he had 
talked to the Veteran "a lot" about her stress and "the 
association between significant stress and reflux and 
subsequent symptoms from that."  The Veteran reported that 
she had recently gone on vacation and experienced an 
improvement in her symptoms.  

In September 2009, the Veteran underwent a VA examination.  
The VA examiner diagnosed the Veteran with GERD, and opined 
that the disorder is not the result of the Veteran's active 
service.  The VA examiner explained that the disorder arose 
following the Veteran's active service as documented in the 
medical evidence of record.  

The VA examiner, however, did not address whether the 
Veteran's GERD was caused or aggravated by her service-
connected PTSD.  

The Board notes that service connection is warranted for a 
disability caused by a service-connected disability and for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310.  

As indicated, the private ENT's July 2009 consultation note 
provides an indication the Veteran's GERD may be aggravated 
by her service-connected PTSD.  Since the record otherwise 
lacks sufficient competent evidence upon which the Board can 
make a decision, remand for a further opinion is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO 
should forward the claim folder to the VA 
examiner who examined the Veteran in 
September 2009 (or a suitable substitute 
if such examiner is unavailable), for the 
purpose of preparing an addendum opinion.  

The entire claims file, along with a copy 
of this remand, must be made available to 
the examiner for review.  Accordingly, 
the VA examiner should review the 
pertinent evidence, to specifically 
include the June 2009 consultation note 
by a private Ear, Nose, and Throat 
specialist addressing his discussion with 
the Veteran regarding "the association 
between significant stress and reflux."  
All necessary special studies or tests 
should also be accomplished. 

Then, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed GERD was caused or aggravated 
(i.e., permanently worsened beyond the 
natural progression of the disorder) by 
the Veteran's service-connected PTSD.  In 
making this determination, the examiner 
is requested to specifically address the 
above-noted June 2009 consultation note 
by the private Ear, Nose, and Throat 
specialist.  If the examiner determines 
that the service-connected PTSD has 
caused or aggravated the Veteran's GERD, 
the examiner is asked to state an 
opinion, if possible, regarding the level 
of incremental increase in the Veteran's 
GERD aggravated by the service-connected 
PTSD.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  As indicated, 
specific references to the Veteran's 
claims file, including the Veteran's lay 
assertions, should be provided.

2.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
her representative, if any, the requisite 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  





